EXHIBIT 10.1
 
SETTLEMENT AGREEMENT AND MUTUAL RELEASE
 
This SETTLEMENT AGREEMENT AND MUTUAL RELEASE (the “Agreement”) is made and shall
be effective as of August 28, 2013, by and between Adrenalina, Inc.
(“Adrenalina”), Gigantic Parfums, LLC and Ilia Lekach (the “Adrenalina
Parties”), on the one hand, and Selena Gomez and July Moon Productions, Inc.
(the “Gomez Parties”) on the other. Collectively, the above-referenced entities
and individuals shall be referred to herein as the “Parties.”
 


RECITALS
 
WHEREAS, a dispute has arisen between the Adrenalina Parties and the Gomez
Parties regarding a Licensing Agreement (“Licensing Agreement Dispute”) entered
into between Adrenalina, on the one hand, and the Gomez Parties, on the other,
on or about June 14, 2011 (the “Licensing Agreement”);


WHEREAS, the Licensing Agreement Dispute is the subject of allegations set forth
in the pending action filed by Adrenalina in Los Angeles County Superior Court,
entitled
Adrenalina Incorporated vs. July Moon Productions, Inc., and Selena Gomez, Case
No. SC120598 (the “Action”);


WHEREAS, the Gomez Parties filed cross-claims in the action against the
Adrenalina Parties and intended to file additional cross-claims (collectively,
the “Cross-Claims”);


WHEREAS, the Parties desire to fully and completely resolve all disputes
associated with, or in any way related to, the Licensing Agreement Dispute, and
any other disputes or matters of any nature that were asserted or may or could
have been asserted by the Parties against each other in the Action
(collectively, the “Disputes”);


WHEREAS, the Parties have agreed to compromise their respective claims and
defenses, in order to avoid the expense and uncertainty of further litigation.
This Agreement is a compromise of disputed claims, and nothing contained herein
is to be construed as an admission of fact or of liability on the part of any
Party or of the absence of liability by any Party with respect to the Disputes.


NOW, THEREFORE, in consideration of the covenants, agreements, representations,
and warranties contained in this Agreement, and for valid and binding
consideration, the sufficiency of which is hereby acknowledged by the Parties,
the Parties hereby agree as follows:
 
1.  Payment Upon Execution
 
The Gomez Parties shall pay Adrenalina Inc. the amount of $500,000 immediately
upon mutual execution of this Agreement by wire transfer pursuant to wire
instructions to be separately provided.
 
2.  Termination Of Licensing Agreement
 
By this Agreement, the Adrenalina Parties acknowledge that the Licensing
Agreement has been terminated and they have no further right to develop,
produce, manufacture, market, distribute and/or sell any products that it was
otherwise entitled to develop, produce, manufacture, market, distribute and/or
sell under the Licensing Agreement except as set forth in this Agreement. For
the avoidance of doubt, the Parties hereby acknowledge that the Gomez Parties
are and shall be the sole owners of any intellectual property relating to the
License Agreement and/or the Products and/or Trademark (as those terms are
defined under the License Agreement), including without limitation juices,
product formulas, product specifications, chemical and mineral compositions, and
product names, molds, and bottle and cap designs.


Adrenalina will immediately inform in writing the manufacturers in possession of
the molds that the Gomez Parties are the owners of the molds and any technical
drawings, and will cooperate in any efforts by the Gomez Parties to have the
molds shipped to her designee in the United States or elsewhere at the Gomez
Parties’ expense.


The Adrenalina Parties shall be prohibited from using or otherwise exploiting
Selena Gomez's name, image, likeness, persona and/or other publicity rights for
any purpose whatsoever other than in connection with the Adrenalina Parties'
sell-off rights outlined in Section 4 herein.
 
 
1

--------------------------------------------------------------------------------

 
3.  The Gomez Parties’ Royalty Payment To Adrenalina
 
Upon the Gomez Parties (or any new or existing entity owned by or affiliated
with Gomez and/or July Moon Productions Inc.) licensing and/or assigning the
right to use Gomez’s name and/or likeness in connection with the manufacture
and/or distribution of perfume (the “New Perfume Agreement”) in any territory
worldwide (whether in one or more new agreements), the Gomez Parties shall pay
to Adrenalina one and one-half percent (1.5%) of the Net Sales (as that term is
defined and upon which the Gomez Parties’ royalties are calculated under the New
Perfume Agreement(s)) for a five-year period. For the sake of clarity, the
Adrenalina Parties are entitled to 1.5% of Net Sales upon which the Gomez
Parties’ royalties are calculated under the New Perfume Agreement(s), and not
1.5% of the Gomez Parties’ share of the royalty. If the New Perfume Agreement is
for a term of less than five (5) years, Adrenalina is entitled to the same
royalty on the Gomez Parties’ next perfume license so that Adrenalina receives
royalties for a full five years.


(a) The Gomez Parties will provide to Adrenalina a copy of the relevant
financial terms (including but not limited to the minimum annual sales for the
first five years) of the New Perfume Agreement(s) within five (5) days of
execution, and Adrenalina agrees to keep confidential the terms of New Perfume
Agreement(s) unless Adrenalina needs to enforce its rights under the Agreement
pursuant to Paragraph 9.


(b) The payments due from the Gomez Parties to the Adrenalina Parties under this
paragraph 3 shall be due within five (5) business days of the Gomez Parties'
actual receipt of royalty payments under the New Perfume Agreement.
 
(c) Along with each payment made under paragraph 3 of this Agreement, Gomez
shall provide the Adrenalina Parties a copy of the most recent royalty statement
provided to the Gomez Parties under the New Perfume Agreement.


(d) All payments and royalty statements due by Gomez to the Adrenalina Parties
pursuant to this provision shall be directed to the following address:


Ilia Lekach Adrenalina Inc.
1250 Hallandale Blvd., #420 Hallandale Beach, FL 33009
 
4.  The Adrenalina Parties’ Sell-Off Rights
 
The Adrenalina Parties are currently in possession of components listed on
Exhibit A (the “Perfume Components”), which are components designed specifically
for the perfume manufactured and distributed by the Adrenalina Parties pursuant
to the Licensing Agreement (the “Gomez Perfume”). The Adrenalina Parties shall
have thirty (30) days from the last date of mutual execution of this Agreement,
or September 5, 2013, whichever comes later (the “Sell-Off Period”) to use the
Perfume Components to sell units of the Gomez Perfume to wholesalers, among
others. For the sake of clarity, the Adrenalina Parties shall be prohibited from
manufacturing or otherwise assembling any Perfume Components, and/or taking any
new orders, of Gomez Perfume following the expiration of the Sell-Off Period,
but they may ship Gomez Perfume up to seven (7) business days after the Sell-Off
Period. The  Adrenalina  Parties represent and warrant that the components
listed in Exhibit A are the only components that they have in their possession
for manufacturing the Gomez Perfume and that they are not aware of any third
party having any component for manufacturing the Gomez Perfume beyond those
listed in Exhibit A.


(a) If additional components are required to convert the Perfume Components,
including the perfume itself, into completed units of the Gomez Perfume during
the Sell- Off Period, the Adrenalina Parties shall be entitled to purchase only
such additional components which are necessary to convert the Perfume Components
into completed units of the Gomez Perfume. Under no circumstances shall the
Adrenalina Parties be permitted to sell units and/or styles in excess of the
figures reflected in Exhibit A hereto.


(b) Adrenalina will only use images of Gomez previously approved by her for
marketing of the Gomez Perfume during the Sell-Off Period.


(c) Within three (3) business days of the conclusion of the Sell-Off Period, the
Adrenalina Parties shall pay to the Gomez Parties 5% of Wholesale Net Sales (as
that term is defined in the Licensing Agreement) of the Gomez Perfume sold
during the Sell- Off Period. The Adrenalina Parties shall provide to the Gomez
Parties copies of all invoices from sales made by Adrenalina to wholesalers (or
others) during the Sell-Off Period.


(d) If the Adrenalina Parties fail to pay the royalty due to the Gomez Parties
pursuant to paragraph 3(b) of the this Agreement, the Adrenalina Parties shall
pay to the Gomez Parties the sum of $250,000 in addition to any other remedies
to which the Gomez Parties may be entitled to in law or in equity. Without
limitation to the Gomez Parties' rights and remedies, the Gomez Parties shall be
entitled to offset the amount owed against royalties payable by the Gomez
Parties to the Adrenalina Parties under paragraph 3 of this Agreement.


 
2

--------------------------------------------------------------------------------

 
(e) If the Adrenalina Parties accept new orders of the Gomez Perfume after the
expiration of the Sell-Off Period or otherwise violate this provision by
manufacturing, selling and/or distributing Perfume Components and/or the Gomez
Perfume beyond expiration of the Sell-Off Period, the Adrenalina Parties shall
pay to the Gomez Parties the amount of $250,000 in addition to any other
remedies to which the Gomez Parties may be entitled to in law or in equity. In
particular, the Adrenalina Parties acknowledge that in the event of a breach or
threatened breach of this provision by the Adrenalina Parties, the Gomez Parties
will suffer significant and irreparable harm that cannot be satisfactorily
compensated in monetary terms and for which the Gomez Parties have no adequate
remedy at law. Therefore, the Gomez Parties shall be entitled to obtain
injunctive relief to enforce this provision, including without limitation a
temporary restraining order, preliminary injunction and/or permanent injunction.
 
5.  Dismissal of the Action And All Cross-Claims With Prejudice
 
Within ten (10) calendar days of the execution of this Agreement, the parties
shall execute and cause to be filed a Notice of Dismissal of the Action,
dismissing the Action, including the Cross-Claims, in their entirety with
prejudice. In accordance with Section 9 below, the Parties agree that the Court
will retain jurisdiction over the parties to enforce the settlement until
performance in full of the terms of this Agreement pursuant to California Code
of Civil Procedure Section 664.6.
 
6.  Mutual and General Releases
 
(a) Definition of “Affiliated Parties”. As used in this Agreement, the term
“Affiliated Parties” shall refer to a party’s owners, affiliates, partners,
members, managers, directors, officers, shareholders, parent corporations,
partnerships, trusts, beneficiaries, agents, representatives, administrators,
predecessors, successors, assigns, principals, subsidiaries, divisions, insurers
and insurance companies, attorneys, employers and employees, and each of them.


(b) Releases by the Adrenalina Parties. Except for the rights and obligations
arising under this Agreement, upon full execution and delivery of this Agreement
by all Parties, in consideration of the mutual promises and covenants undertaken
herein, the Adrenalina Parties for themselves and for their Affiliated Parties,
and each of them, do fully and forever relieve, release and discharge the Gomez
Parties and their Affiliated Parties, including without limitation Creative
Artists Agency and Christian Carino, from any and all claims, debts,
liabilities, demands, obligations, promises, acts, agreements, fees,
disbursements, costs, and expenses (including, but not limited to, actual
attorneys’ fees and costs), accounts, liens, damages, warranties, actions,
causes of action and claims for relief that the Adrenalina Parties and their
Affiliated Parties now have or may have in the future against the Gomez Parties
and their Affiliated Parties for any reason whatsoever, whether known or
unknown, suspected or unsuspected, concealed or overt, patent or latent,
contingent or certain, at law or in equity, of any nature, arising from or
relating to any facts and/or circumstances existing at the time of this
Agreement, including but not limited to any such matters that arise out of, or
are in any way related to the Disputes, or that arise out of, or are in any way
related to, disputes or matters among the parties prior to the effective date of
this Agreement, and any other disputes or matters that may or could have been
brought by the Adrenalina Parties and their Affiliated Parties against the Gomez
Parties or their Affiliated Parties, in connection therewith or in connection
with the Licensing Agreement.


(c) Releases by Gomez Parties. Except for the rights and obligations arising
under this Agreement, upon full execution and delivery of this Agreement by all
Parties, in consideration of the mutual promises and covenants undertaken
herein, the Gomez Parties, for themselves and for their Affiliated Parties, and
each of them, do fully and forever relieve, release and discharge the Adrenalina
Parties and their Affiliated Parties, and each of them, from any and all claims,
debts, liabilities, demands, obligations, promises, acts, agreements, fees,
disbursements, costs, and expenses (including, but not limited to, actual
attorneys’ fees and costs), accounts, liens, damages, warranties, actions,
causes of action and claims for relief, including without limitation, trademark
and/or right of publicity claims, that the Gomez Parties, and their Affiliated
Parties now have or may have in the future against the Adrenalina Parties and
their Affiliated Parties, for any reason whatsoever, whether known or unknown,
suspected or unsuspected, concealed or overt, patent or latent, contingent or
certain, at law or in equity, of any nature, arising from or relating to any
facts and/or circumstances existing at the time of this Agreement, including but
not limited to any such matters that arise out of, or are in any way related to,
the Disputes, or that arise out of, or are in any way related to, disputes or
matters among the parties prior to the effective date of this Agreement, and any
other disputes or matters that may or could have been brought by the Gomez
Parties, or their Affiliated Parties against the Adrenalina Parties or their
Affiliated Parties, in connection therewith or in connection with the Licensing
Agreement.
 
(d) Covenant Not to Sue. The Parties, or any of them, shall not initiate or
prosecute by claim, cross-claim, counter-claim, third party claim or otherwise,
any claim or action against any party to this Agreement (including all
Affiliated Parties released under this Agreement), before any state or federal
agency, court or other tribunal of competent jurisdiction which in any manner
relates to any or all of the matters which are released in this Agreement,
except for enforcement of the obligations of the Parties under this Agreement.
 
7.  Waiver of California Civil Code § 1542
 
(a) Waiver. The Parties understand and agree that the releases contained herein
extend to all claims of any nature and kind whatsoever related to claims or
facts arising from the Disputes or the Parties’ Agreements. In that regard, the
Parties, and each of them, acknowledge that they are familiar with the
provisions of Section 1542 of the California Civil Code which reads as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW  OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE
TIME   OF   EXECUTING   THE   RELEASE,   WHICH   IF
 
KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.
 
The Parties, and each of them, hereby knowingly and voluntarily waive any and
all rights they may have under Section 1542.


 
3

--------------------------------------------------------------------------------

 
(b) Subsequent Facts. In connection with the waiver and relinquishment of the
rights described in Section 1542, the Parties, and each of them, acknowledge
that they may hereafter discover facts in addition to or different from those
which they know or believe to be true with respect to the releases contained in
this Agreement, but that it is their intention fully, finally and forever to
settle and release the matters, disputes and differences, whether known or
unknown, suspected or unsuspected, concealed or overt, patent or latent,
contingent or certain, at law or in equity, that arise out of, or in any way
relate to the Disputes or to the Parties’ Agreements, prior to the effective
date of this Agreement, and any other matters that may or could have been
brought by the Parties in connection therewith, which may now exist or
heretofore have existed with the other Parties. This release shall be and remain
in effect as a full and complete release notwithstanding the subsequent
discovery or existence of any additional or different facts.
 
8.  Provisions of License Agreement Still in Effect
 
Notwithstanding Section 2 regarding termination of the License Agreement, the
following provisions of the License Agreement remain in effect subject to the
modifications set forth below:


§  
Paragraph 13 except  that the Parties acknowledge the License Agreement itself
is a public document



§  
Paragraph 15 except for the second sentence of 15(a)



§  
Paragraph 16



§  
Paragraph 17



§  
Paragraph 18(d) and 18(g)

 
§  
Paragraph 24

 
9.  No Admission of Liability
 
It is understood and agreed that the settlement which is the subject of this
Agreement is a compromise of disputed claims and that any consideration given,
or the fact that this settlement was entered into, is not to be construed as an
admission of liability by the Parties, or any of them individually. The Parties
deny any liability and, by this instrument, intend merely to avoid further
litigation. The settlement memorialized in this Agreement has been arrived at
after thorough bargaining and negotiations at arm’s length and represents the
final, mutually agreeable compromise.
 
10.  Enforcement of Agreement
 
The Parties agree that the Court will retain jurisdiction over the parties to
enforce the settlement until performance in full of the terms of this Agreement
pursuant to California Code of Civil Procedure Section 664.6.
 
11.  General Provisions
 
(a) No  Pending  Actions. Each party to this Agreement represents and warrants
for the benefit of the other parties that he, she, it or they have not filed any
lawsuit, arbitration proceeding, administrative action, or any other action,
claim or proceeding of any kind against any of the Parties released hereunder
(including any party’s Affiliated Parties), except for the Action.


(b) Warranty of No Assignment of Claims. Each party to the Agreement mutually
warrants and represents to the other parties that no right, claim, cause of
action, or demand, or any part thereof, which he, she, it or they have against
the other Parties to this Agreement (including any party’s Affiliated Parties)
has been or will be assigned, granted, or transferred in any way to any other
person, entity, firm, or corporation, in any manner whatsoever.


(c) Successors. This Agreement is binding upon and shall inure to the benefit of
the Parties hereto and to their respective predecessors-in-interest, successors,
permitted assigns, agents, employees, board members, directors, officers,
stockholders, members and affiliates.


 
4

--------------------------------------------------------------------------------

 
(d) Agreement Read by Parties. Each party to this Agreement has read and fully
understands all of the terms used and their significance. Each party hereto
represents and warrants to and for the benefit of each other party that it has
been represented by legal counsel of its own choice in the negotiation and
preparation of this Agreement, that each Party has contributed to the drafting
of this Agreement with the assistance of counsel, and that this Agreement is
executed voluntarily without duress or undue influence on the part or on behalf
of any other party.


(e) Complete Agreement; Amendment. This Agreement contains the entire agreement
between the Parties hereto and supersedes all prior agreements, representations,
warranties, statements, promises, and understandings, whether oral or written,
with respect to the subject matter hereof. No party shall be bound by any oral
or written agreements, representations, warranties, statements, promises, or
understandings not specifically set forth in this Agreement or the exhibits
hereto. This Agreement may not be amended, altered, or modified except by a
writing signed by all Parties hereto.


(f) Other Assurances. Each of the Parties agrees to perform such further acts
and to execute and deliver, at the reasonable request of the other Party, such
further documents and other assurances reasonably necessary in connection with
the performance of the Parties' obligations hereunder in order to carry out the
intent of the Parties.


(g) Interpretation. No party or its counsel shall be deemed the drafter of this
Agreement for purposes of construing the provisions hereof.   The language in
all parts of this Agreement shall in all cases be construed according to its
fair meaning and not strictly construed for or against any party hereto.


(h) Negotiation of the Agreement. This Agreement is the product of arms length
negotiations and contains all the terms and conditions agreed upon by the
Parties regarding the subject matter of this Agreement. This Agreement shall be
deemed jointly negotiated and drafted and no single party shall be deemed to be
the sole drafter of this Agreement.


(i) Governing Law. This Agreement has been entered into in the State of
California and all questions with respect to this Agreement and the rights and
liabilities of the Parties hereto shall be governed by the laws of that state as
would apply to contracts wholly made and executed in that state.


(j) Definitions. All pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine, neuter, singular, or plural, as the identity
of the person, persons, entity, or entities may require.


(k) Titles and Captions. Section titles or captions contained in this Agreement
are inserted only as a matter of convenience and for reference, and in no way
define, limit, extend, or describe the scope of this Agreement or the intent of
any provision hereof.


(l) Authority to Execute Agreement. Each party or person executing this
Agreement in a representative capacity on behalf of a corporate entity hereby
represents that he or she is duly authorized by such entity to execute this
Agreement on its behalf, and to bind it to the terms and conditions hereof.


(m) Severability. The provisions of this Agreement are severable, and if any one
or more provisions shall be determined to be illegal, invalid, or unenforceable
in whole or in part, the remainder of this Agreement and any partially
unenforceable provisions to the extent enforceable, nevertheless shall be
binding and enforceable.


(n) Attorneys’  Fees  and  Costs. Except as otherwise provided in this
Agreement, each of the parties hereto shall pay all of its own costs, legal
fees, and any other expenses incurred in connection with the Action. In the
event of any arbitration or court proceeding arising from or relating to this
Agreement, the prevailing party in that arbitration or litigation shall be
entitled to his/her/its attorneys' fees and costs in connection therewith.


(o) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. PDF signature pages shall be deemed
original signature pages.


(p) Waiver. No failure or delay by a party to insist upon the strict performance
of any term, condition, covenant or agreement of this Agreement, or to exercise
any right, power or remedy hereunder or under law or consequent upon a breach
hereof or thereof shall constitute a waiver of any such term, condition,
covenant, agreement, right, power or remedy or of any such breach or preclude
such party from exercising any such right, power or remedy at any later time or
times.
 
 
5

--------------------------------------------------------------------------------

 
12.  Notices
 
All notices or other communications required or permitted under this Agreement
shall be in writing and shall be delivered by personal service, or by certified
or registered mail, postage prepaid, return receipt requested, to the Parties
hereto at the addresses herein set forth below:


If to Adrenalina Parties:
 
Ilia Lekach Adrenalina Inc.
1250 Hallandale Blvd., #420 Hallandale Beach, FL 33009
 
CC:
 
Keith D. Diamond
Law Offices of Keith D. Diamond 3440 Hollywood Blvd., #415
Hollywood, FL 33021 If to the Gomez Parties:
P.J. Shapiro, Esq.
Ziffren Brittenham, et al. LLP 1801 Century Park West
Los Angeles, CA 90067 CC:
 
Michael E. Weinsten, Esq. Lavely & Singer P.C.
2049 Century Park East, Suite 2400 Los Angeles, CA 90067
 


13.  Confidentiality
 
Except as otherwise provided herein, the terms of this Agreement shall be
treated as strictly confidential. Accordingly, no Party or his/her/its
Affiliated Parties shall, directly or indirectly, verbally or otherwise,
disclose, discuss, disseminate, divulge, post, reveal, publish, publicize, or
hint at any of the terms hereof to any person or entity, except as set in this
section. Notwithstanding anything to the contrary above, a Party or his/her/its
attorneys may disclose the terms of this Agreement to that Party's or attorney's
attorney, tax or financial advisor or accountant, but only to the extent that
such attorney, advisor or accountant requires such information for legitimate
legal or tax or financial planning/tax reporting purposes and that any attorney,
tax or financial advisor or accountant receiving such information is advised of
the requirement of confidentiality and agrees to keep the terms hereof strictly
confidential. A Party or his/her/its attorney may also disclose the terms of
this Agreement as reasonably necessary in any judicial or arbitral proceeding to
enforce the terms hereof, or to comply with reporting obligations to the
government, including but not limited to the Securities Exchange Commission.


To the extent any Party, and/or his/her/its counsel or other representative,
receives a lawful subpoena or other judicial compulsion seeking the disclosure
of this Agreement or the terms herein, such Party shall immediately notify the
other Party of such process in writing and shall allow such other Party at least
five business days to object in writing to disclosure. The Party under
compulsion of subpoena or judicial process shall not disclose any confidential
information during the five day period and, if an objection is made by a Party
seeking to avoid disclosure, the Party under compulsion shall refrain from
disclosing any confidential information to the maximum extent permissible by law
to afford the objecting party sufficient time to take appropriate legal action
to prevent disclosure.


In response to any inquiry from any person or entity concerning the Action
and/or resolution thereof, a Party and/or his/her/its representatives may
respond only that “the Parties have amicably resolved their differences,” or
words to that effect, or may provide no response at all.


 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Settlement Agreement and Mutual
Release to be executed as follows.


Date:  September 6, 2013
 
 /s/ Ilia Lekach      
ILIA LEKACH
                    ADRENALINA, INC.          
Date:  September 6, 2013
By: /s/ Ilia Lekach     Name: Ilia Lekach     Title: President                  
 
GIGANTIC PARFUMS, LLC
         
Date:  September 6, 2013
By: /s/ Ilia Lekach     Name: Ilia Lekach     Title: President                  
 
JULY MOON PRODUCTIONS, INC.
         
Date:  September 9, 2013
By: /s/ Selena Gomez     Name: Selena Gomez     Title: President                
 
Date:  September 9, 2013
  /s/ Selena Gomez      
SELENA GOMEZ
                 


 
 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT A



ITEM   ITEM DESCRIPTION   QTY ON HAND    
IN TRANSIT
    TOTAL AVAILABLE     COST     TOTAL                                      
Selena Gomez Raw Materials
                 
ADR‐ACTCOVER30ML AA
 
Selena Gomez Parts:30ml Actuator Cover
    1,597             1,597    
‐
   
‐
 
ADR‐BOT100ML AA
 
Selena Gomez Parts:100 ml Bottle
    11,861             11,861       0.630       7,472.43  
ADR‐BOT30ML AA
 
Selena Gomez Parts:30 ml Bottle
    9,955       16,000       25,955       0.500       12,977.50  
ADR‐BOT50ML AA
 
Selena Gomez Parts:50 ml Bottle
    26,560               26,560       0.510       13,545.60  
ADR‐BOX100ML AA
 
Selena Gomez Parts:100 ml Box
    32,614               32,614       0.490       15,980.86  
ADR‐BOX30ML AA
 
Selena Gomez Parts:30 ml Box
    57,225               57,225       0.400       22,890.00  
ADR‐BOX50ML AA
 
Selena Gomez Parts:50 ml Box
    28,627               28,627       0.420       12,023.34  
ADR‐CAP100ML AA
 
Selena Gomez Parts:100 ml Cap Prod Lips‐Protector
    13,075               13,075       2.100       27,457.50  
ADR‐CAP30ML AA
 
Selena Gomez Parts:30 ml Cap Prod Lips‐Protector
    9,351       18,700       28,051       2.100       58,907.10  
ADR‐CAP50ML AA
 
Selena Gomez Parts:50 ml Cap Prod Lips‐Protector
    26,610               26,610       2.100       55,881.00  
ADR‐CELLPARTITION AA
 
Selena Gomez Parts:100 ml WIP Shipper x 24
    238               238       1.780       423.64  
ADR‐CHIP100ML AA
 
Selena Gomez Parts:100 ml Packer x 3
    4,065               4,065       0.470       1,910.55  
ADR‐CHIP30ML AA
 
Selena Gomez Parts:30 ml Packer x 3
    13,763               13,763       0.300       4,128.90  
ADR‐CHIP50ML AA
 
Selena Gomez Parts:50 ml Packer x 3
    11,700               11,700       0.360       4,212.00  
ADR‐DEEPBOX30ML AA
 
Selena Gomez Parts:30ml Deep Box
    684               684       1.070       731.88  
ADR‐DEEPCHP30ML AA
 
Selena Gomez Parts:30ml Packer
 
‐
           
‐
      0.700    
‐
 
ADR‐DEEPMASTER30ML AA
 
Selena Gomez Parts:30ML DEEP BOX SHIPPER
 
‐
           
‐
      0.896    
‐
 
ADR‐DOWN15ML AA
 
Selena Gomez Parts:15ml Down Cap
    6,576               6,576       0.150       986.40  
ADR‐GSBOX163290 AA
 
Selena Gomez Parts:30ml Gift Set Window Box
    5,672               5,672            
‐
 
ADR‐GSBOX162990L AA
 
Selena Gomez Parts: 100 ml Gift Set Box
    9,475               9,475            
‐
 
ADR‐INNERDEEP30ML AA
 
Selena Gomez Parts:30ml Inner Deep Carton
    1,426               1,426    
‐
   
‐
 
ADR‐INNER100ML AA
 
Selena Gomez Parts:100ml Inner Carton
    7,427               7,427    
‐
   
‐
 
ADR‐INNER30ML AA
 
Selena Gomez Parts:30 ml Inner Carton
    57,350               57,350    
‐
   
‐
 
ADR‐INNER50ML AA
 
Selena Gomez Parts:50 ml Inner Carton
    36,981               36,981    
‐
   
‐
 
ADR‐LABEL100ML AA
 
Selena Gomez Parts:100 ml Bottom Label
    12,218               12,218       0.020       244.36  
ADR‐MASTER100ML AA
 
Selena Gomez Parts:100 ml Shipper x 12
 
‐
           
‐
      0.700    
‐
 
ADR‐MASTER30ML AA
 
Selena Gomez Parts:30 ml Shipper x 12
    661               661       0.700       462.70  
ADR‐MASTER4PC AA
 
Selena Gomez Parts:4PC Set Shipper
    1,667               1,667       0.980       1,633.66  
ADR‐MASTER50ML AA
 
Selena Gomez Parts:50 ml Shipper x 12
    2,760               2,760       0.700       1,932.00  
ADR‐MASTWINDOW‐GS AA
 
Selena Gomez Parts: Gift Set Shipper x 6
    933               933       2.260       2,108.58  
ADR‐PUMP100ML AA
 
Selena Gomez Parts:100 ml Bottle Pump
    51,393               51,393       0.230       11,820.39  
ADR‐PUMP30ML AA
 
Selena Gomez Parts:30 ml Bottle Pump
 
‐
      42,298       42,298       0.280       11,843.44  
ADR‐PUMP50ML AA
 
Selena Gomez Parts:50 ml Bottle Pump
    78,450               78,450       0.230       18,043.50  



 
8

--------------------------------------------------------------------------------

 

ITEM   ITEM DESCRIPTION   QTY ON HAND  
IN TRANSIT
  TOTAL AVAILABLE     COST     TOTAL                                  
ADR‐PURSEBOT10ML AA
 
Selena Gomez Parts: 10 ml Purse Bottle
    181         181       0.760       137.56  
ADR‐PURSECAP10ML AA
 
Selena Gomez Parts:10ml Metal Shoulder
    826         826       0.160       132.16  
ADR‐SHLDR100/50ML AA
 
Selena Gomez Parts:100ml and 50ml Metal Shoulder
    45,947         45,947       0.090       4,135.23  
ADR‐SLEEVE30ML AA
 
Selena Gomez Parts:30ml Selena Gomez Sleeve
    869         869    
‐
   
‐
 
ADR‐SPRAYER15ML AA
 
Selena Gomez Parts:15ml Cap Prod Lips‐Protector
    5,507         5,507       0.150       826.05  
ADR‐SPRYER10ML AA
 
Selena Gomez Parts:10ml Cap Prod Lips‐Protector
    3,856         3,856       0.830       3,200.48  
ADR‐TESTERLABEL AA
 
Selena Gomez Parts:Tester Label
    99,350         99,350       0.010       993.50  
ADR‐TSTBOX100ML AA
 
Selena Gomez Parts:100ml Tester Box
    22,099         22,099       0.610       13,480.39  
ADR‐UPPER15ML AA
 
Selena Gomez Parts:15ml Upper‐Cap
    6,864         6,864       0.150       1,029.60  
ADR‐UT279099/00 AA
 
Selena Gomez Parts:Selena Mod 2 @ 18%
    279         279       14.780       4,123.62  
ADR‐VACFORM161790 AA
 
Selena Gomez Parts: 30 ml Selena Gomez PVC Vacform
    5,984         5,984    
‐
   
‐
 
ADR‐VIALBOT2ML AA
 
Selena Gomez Parts:10ml WIP Purse Fill & Assembly
    240,000         240,000       0.130       31,200.00  
ADR‐VIALCAP2ML AA
 
Selena Gomez PartsL 2ml Vial Cap
    240,000         240,000    
‐
   
‐
 
ADR‐VIALCARD AA
 
Selena Gomez 2ml Vial Card
    342,000         342,000       0.040       13,680.00  
ADR‐BLTUBE50ML AA
 
Selena Gomez Parts:50 ml Body Lotion Tube
    16,028         16,028       0.610       9,777.08  
ADR‐BOXB/L200ML AA
 
Selena Gomez 200ml Body Lotion Box
    2,085         2,085       0.450       938.25  
ADR‐INNERB/L200ML AA
 
Selena Gomez 200ml Body Lotion Inner Carton
    2,422         2,422    
‐
   
‐
 
ADR‐OILB/L AA
 
Selena Body Lotion Oil UAB07377/00
    12         12       69.400       864.03  
ADR‐OILS/G AA
 
Selena Shower Gel UAA01048/00
    7         7       69.400       461.51  
ADR‐SGTUBE50ML AA
 
Selena Gomez Parts: 50 ml Shower Gel Tube
    15,755         15,755       0.610       9,610.55  
SK‐33‐27 AA
 
SELENA GOMEZ VIVAMORE BODY LOTION
    579         579       3.143       1,819.80  
SK‐33‐29 AA
 
SELENA GOMEZ SHIMMER BODY LOTION
    33         33       3.143       102.15  
SK‐33‐54 AA
 
GIGANTIC PARFUMS/SELENA GOMEZ VIVAMORE SHOWER G
    1,786         1,786       4.758       8,495.41  
Total Selena Gomez Raw Materials
   
 392,624.69
 
SG Vivamore Raw Materials
                                     
S2R‐BOT100ML AA
 
SG Vivamore Parts:100 ml Bottle
    3,053  
‐
    3,053       0.710       2,167.63  
S2R‐BOT30ML AA
 
SG Vivamore Parts:30 ml Bottle
    253  
‐
    253       0.500       126.50  
S2R‐BOT50ML AA
 
SG Vivamore Parts:50 ml Bottle
    4,266  
‐
    4,266       0.530       2,260.98  
S2R‐BOX100ML AA
 
SG Vivamore Parts:100ml Box
    216  
‐
    216       0.850       183.60  
S2R‐BOX30ML AA
 
SG Vivamore Parts:30ml Box
    23,225  
‐
    23,225       0.650       15,096.25  
S2R‐BOX50ML AA
 
SG Vivamore Parts:50ml Box
    2,260  
‐
    2,260       0.680       1,536.80  
S2R‐CAPPROD100ML AA
 
SG Vivamore Parts:100 ml Cap Prod Lips‐Protector
    6,634  
‐
    6,634       1.830       12,140.22  
S2R‐CAPPROD30ML AA
 
SG Vivamore Parts:30 ml Cap Prod Lips‐Protector
    392  
‐
    392       1.810       709.52  


 
 
9

--------------------------------------------------------------------------------

 

ITEM   ITEM DESCRIPTION     QTY ON HAND    
IN TRANSIT
    TOTAL AVAILABLE     COST     TOTAL                                        
S2R‐CAPPROD50ML AA
 
SG Vivamore Parts:50 ml Cap Prod Lips‐Protector
   
‐
      5,150       5,150       2.810       14,471.50  
S2R‐DEEPBOX30ML AA
 
SG Vivamore Parts:30ml Deep Box
    353    
‐
      353     1.200     423.60  
S2R‐INNERDEEP30ML AA
 
SG Vivamore: 30ml Inner Deep Carton
    536    
‐
      536     -    
‐
 
ADR‐GSBOX205190 AA
 
SG VIVAMORE Parts: 100ml 4 PC Gift Set Box
    5,180    
‐
      5,180     3.710     19,217.80  
S2R‐LABEL100ML AA
 
Selena Gomez Vivamore: 100ml Bottom Label
    3,655    
‐
      3,655     0.010     36.55  
S2R‐LABEL30ML AA
 
SG Vivamore Parts: 30ml Labels
    307    
‐
      307     0.010     3.07  
S2R‐LABEL50ML AA
 
SG Vivamore Parts: 50ml Labels
    1,850    
‐
      1,850     0.010     18.50  
S2R‐LINER100ML AA
 
SG Vivamore Parts:100ml Liner
    200    
‐
      200    
‐
   
‐
 
S2R‐LINER30ML AA
 
SG Vivamore Parts:30ml Liner
    23,225    
‐
      23,225    
‐
   
‐
 
S2R‐LINER50ML AA
 
SG Vivamore Parts:50ml Liner
    4,850    
‐
      4,850    
‐
   
‐
 
S2R‐PURSEBOT10ML AA
 
SG Vivamore Parts:10 ml Purse Bottle
    201    
‐
      201     0.760     152.76  
S2R‐SLEEVE30ML AA
 
SG Vivamore Parts:30ml Selena Gomez Sleeve
    586    
‐
      586    
‐
   
‐
 
S2R‐TSTBOX100ML AA
 
Viva More Parts:100ml Tester Box
    1,015    
‐
      1,015     0.690     700.35  
S2R‐UAB13973/00 AA
 
SG Vivamore Parts:So Selena Mod 3 @ 18%
    173    
‐
      173     14.780     2,556.94  
S2R‐BLTUBE50ML AA
 
SG Vivamore Parts:50 ml Body Lotion Tube
    239    
‐
      239     0.610     145.79  
S2R‐OILB/L AA
 
SG Vivamore Parts:Selena B/L Oil UAB17143/00
    6    
‐
      6     69.400     444.16  
S2R‐OILS/G AA
 
SG Vivamore Parts:Selena Oil S/G UAC04665/00
    7    
‐
      7     69.400     461.51         Total SG Vivamore Raw Materials    
72,854.03
 

 
Selena Gomez work in Progress

                                     
16.09.92 AA
 
Selena Gomez 1.7oz Shower Gel WIP
   
526
      -      
526
     
1.230
     
646.98
 
16.12.92 AA
 
Selena Gomez 0.34 oz/10ml Purse Spray WIP
   
10,092
   
-
     
10,092
   
2.290
   
23,110.68
 
16.18.92 AA
 
Selena Gomez 1.0 oz EDP WIP
   
1,759
   
-
     
1,759
   
3.640
   
6,402.76
  Total Selena Gomez Work in Progress     30,160.42  

 
Selena Gomez Vivamore work in Progress


                                     
20.06.92 AA
 
SG Vivamore 1.7oz Body Lotion WIP
   
5,200
      -      
5,200
     
1.130
     
5,876.00
 
20.09.92 AA
 
SG Vivamore 1.7oz Shower Gel WIP
   
5,155
   
-
     
5,155
   
1.220
   
6,289.10
 
20.12.92 AA
 
SG Vivamore 0.34 oz/10ml Purse Spray WIP
   
4,944
   
-
     
4,944
   
2.290
   
11,321.76
 
Total SG Vivamore Work in Progress
   
23,486.86



Selena Gomez Finished Goods

                                     
13.30.84 AA
 
SG Vivamore Shopping Bags
   
15,000
      -      
15,000
     
0.970
     
14,550.00
 
13.34.95
 
SG Puprple striped backpack
    -    
20,000
     
20,000
   
4.270
   
85,400.00
 



 
 
10

--------------------------------------------------------------------------------

 

ITEM   ITEM DESCRIPTION   QTY ON HAND  
IN TRANSIT
  TOTAL AVAILABLE     COST     TOTAL                                  
19.01.82 AA
 
SG VIVAMORE .88ML EDP VOC
   
249,740
  -    
249,740
     
0.330
     
82,414.20
 
13.18.95 AA
 
SG Train Case
   
40
  -    
40
     
1.890
     
75.60
  ADR‐PURPLEBAG AA   SG Purple Container    
32,299
  -    
32,299
     
0.780
     
25,193.22
  13.24.95 AA   SG GWP Reversible Tote Bag     1   -     1      
2.900
     
2.90
 
13.01.84 AA
  SG Blotter Cards    
108,700
  -    
108,700
     
0.020
     
2,174.00
  Total Selena Gomez Finished Goods      
209,809.92
             
Total Inventory
     
728,935.92
 

 

 Description     
Quantity
 
SG 1.0oz/30ml EDP Spray
    25,000  
SG 1.7oz/50ml EDP Spray
    25,000  
SG 4pc gift set (100ml, BL, SG, 10ml Spray)
    10,000  
Vivamore 4pc gift set (100ml, BL, SG, 10ml Spray)
    5,000  


11

--------------------------------------------------------------------------------